

116 HR 45 IH: Barack Obama Highway Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 45IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Rush introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo designate the portion of Interstate Route 57 that is located in Illinois as the Barack Obama Highway, and for other purposes.
1.Short titleThis Act may be cited as the Barack Obama Highway Act. 2.DesignationThe portion of Interstate Route 57 that is located in Illinois shall be known and designated as the Barack Obama Highway.
3.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the portion of Interstate Route 57 referred to in section 1 shall be deemed to be a reference to the Barack Obama Highway. 